Mr. Presiding Justice Waterman delivered the opinion oe the Court. This was an action brought by appellee against appellants to recover compensation for services as bookkeeper, in keeping the accounts of an estate of which they were executors. The questions presented by this record are as to findings upon disputed matters of fact. We would not, upon the record here presented, be justified in overturning the verdict of the jury upon the evidence as to such facts. It does appear that Mrs. Roth did not personally employ appellee, and did not know that he had done any work until after this writ was brought. She was interested in having the labor performed and she, with the other appellants, has received the benefit of the service. In the absence of anything showing that she did not authorize either of her co-executors to employ some one to do this work, we think the judgment against her, as well as that against them, for work done at their instance, may be sustained. The judgment of the Circuit Court is affirmed.